350 S.W.2d 207 (1961)
Ruth BEALE, Appellant,
v.
STATE of Texas, Appellee.
No. 33397.
Court of Criminal Appeals of Texas.
June 24, 1961.
Rehearing Denied October 18, 1961.
No attorney for appellant of record on appeal. Samuel R. Jones and O. W. Sternberg, Waco, for appellant on motion for rehearing.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is murder; the punishment, 25 years.
The statement of facts accompanying this record has not been approved by the trial judge nor agreed to by counsel, as required by Article 759a, Vernon's Ann. C.C.P. Not having been approved as required by law, the statement of facts here is not subject to consideration by this Court.
In the absence of a statement of facts, nothing is presented for review.
The judgment is affirmed.
On Appellant's Motion for Rehearing.
BELCHER, Commissioner.
The purported formal bill of exception, although not filed within the time required by statute, was refused by the trial judge for the reason thereon stated when presented to him for approval. No further action pertaining to said purported bill is shown by the record. Therefore, it cannot be considered.
Numerous contentions urging the commission of reversible error by the trial court are presented by brief and in oral argument upon submission of the case. But, a search of the record fails to reveal anything authorizing a review of such contentions.
The motion is overruled.
Opinion approved by the court.